DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/26/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 3&4, the phrase “the full melt grain size” lacks antecedent basis.
Re claims 3&4, the phrase “the partial melt crystallized grain size” lacks antecedent basis.
Re claims 3&4, the phrase “the solid crystallized grain size” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al., US Pub. No. 2021/0296374 A1.
Re claim 1, SEO et al. disclose a thin film transistor comprising: a substrate 100 (i.e., fig. 10); a semiconductor layer 134 disposed on the substrate and including a channel region 131, and an input region and an output region 132/133 disposed on both sides of the channel region 131 and doped with an impurity (fig. 10 and paragraph 108); a buffer layer 101 disposed between the substrate 100 and the semiconductor layer 134 (fig. 10); a control electrode 136 overlapping the semiconductor layer 134 (fig. 10); a gate insulation layer 103 (fig. 10) disposed between the semiconductor layer 134 and the control electrode 136; and an input electrode 137 connected to the input region and an output electrode 138 connected to the output region (fig. 10), wherein the semiconductor layer 134 includes polysilicon (i.e, fig. 10 and paragraph 109), see figs. 1-10 and pages 1-8 for more details.  The process limitation of how the polysilicon film is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Therefore, the phrase “the semiconductor layer includes polysilicon and is crystallized by a blue laser scan” is thus non-limiting.
Re claim 4. The thin film transistor of claim 1, paragraph 74 shows that the semiconductor layer is solid phase and since laser beams having different energy densities may be irradiated onto respective areas, thus having different arrangements (paragraphs 78-85)
Furthermore, the process limitation of how the semiconductor layer is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Therefore, the process limitation of the instant claim 4 is thus non-limiting.
Re claim 7, SEO et al. disclose a display device comprising: a substrate 100 (i.e., fig. 10); a semiconductor layer 134 disposed on the substrate and including a channel region 131, and an input region and an output region 132/133 disposed on both sides of the channel region 131 and doped with an impurity (fig. 10 and paragraph 108); a buffer layer 101 disposed between the substrate 100 and the semiconductor layer 134 (fig. 10); a control electrode 136 overlapping the semiconductor layer 134 (fig. 10); a gate insulation layer 103 (fig. 10) disposed between the semiconductor layer 134 and the control electrode 136; and an input electrode 137 connected to the input region and an output electrode 138 connected to the output region (fig. 10), a pixel electrode 210 connected to the output electrode 138 (fig. 10); and a common electrode 230 (fig. 10) overlapping the pixel electrode 210; wherein the semiconductor layer 134 includes polysilicon (i.e, fig. 10 and paragraph 109), see figs. 1-10 and pages 1-8 for more details.  The process limitation of how the polysilicon film is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Therefore, the phrase “the semiconductor layer includes polysilicon and is crystallized by a blue laser scan” is thus non-limiting.Re claim 9. The display device of claim 7, further comprising a liquid crystal layer, an inorganic light emission layer, an organic light emission layer 220, or a quantum dot disposed between the pixel electrode 210 and the common electrode 230 (fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., US Pub. No. 2021/0296374 A1.
SEI et al. disclosed in above and in particular paragraph 105 discloses that the substrate includes a plastics (Re claims 2&8) and paragraph 74 shows that the semiconductor layer is solid phase (i.e., Re claim 3) and since laser beams having different energy densities may be irradiated onto respective areas, thus having different arrangements (paragraphs 78-85).  However, SEI et al. does not show the instant claimed thickness of the buffer layer (Re claims 2&8) and semiconductor layer (Re claims 5&10).
The thickness range of claims 2, 5, 8 and 10 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as thickness, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any thickness range suitable to the device of SEO et al. in order to optimize the performance of device/process etc.
Re claim 6, although the exact recitation of “a grain boundary of the polysilicon is not disposed in the channel region” is not stated by SEO et al. Fig. 10 appears to show that the grain boundary of the polysilicon 134 is not disposed in the channel region 131 (fig. 10) since the semiconductor layer 134 is formed through the same laser annealing process.  Therefore the instant claim is prima facie obvious over SEO et al.
Furthermore, the process limitation of how the semiconductor layer is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
Therefore, the process limitation of the instant claims 3, 5-6 and 10 is thus non-limiting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/             Primary Examiner, Art Unit 2893